DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 22-34, drawn to a method of treating or reducing the risk of a pathological condition selected from the group consisting of myocardial infarction, stable angina pectoris, unstable angina pectoris, intermittent claudication, ischemic stroke, transient ischemic attack, deep vein thrombosis, and pulmonary embolism, comprising administering to a subject in need of such treatment or reduction in risk a therapeutically effective amount of an HDAC inhibitor, or a pharmaceutically acceptable salt, hydrate or solvate, selected from the group consisting of: (a) GivinostatTM (below):  
    PNG
    media_image1.png
    84
    324
    media_image1.png
    Greyscale
 
(b) BelinostatTM (below):  
    PNG
    media_image2.png
    61
    242
    media_image2.png
    Greyscale
 
(c) PanobinostatTM (below): Attorney Docket No. 9737-14TSCT2 Serial No.: 16/806,594 Page 3 of 10 
    PNG
    media_image3.png
    91
    266
    media_image3.png
    Greyscale
 
(d) PCI-24781 (below): 
    PNG
    media_image4.png
    95
    263
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    140
    209
    media_image5.png
    Greyscale
 
(f) SB939 (below):  
    PNG
    media_image6.png
    121
    210
    media_image6.png
    Greyscale
 
(g) Mocetinostat (below): Attorney Docket No. 9737-14TSCT2 Serial No.: 16/806,594 Page 4 of 10 
    PNG
    media_image7.png
    95
    261
    media_image7.png
    Greyscale
 
(h) the HDAC inhibitor CXD101, wherein said subject in need thereof has or is at risk of having a pathological condition selected from the group consisting of myocardial infarction, stable angina pectoris, unstable angina pectoris, intermittent claudication, ischemic stroke, transient ischemic attack, deep vein thrombosis, and pulmonary embolism., classified in A61K321/506
II. Claims 35-41, drawn to a method for improving or normalizing endogenous fibrinolysis impaired by local or systemic inflammation or treating or preventing a pathological condition associated with acute thrombus formation in a subject in need thereof, comprising: administering to the subject valproic acid, or a pharmaceutically acceptable salt thereof , wherein the pathological condition is caused wholly or at least in part by an increased fibrin deposition and/or reduced fibrinolytic capacity due to local or systemic inflammation, classified in A61K31/19.

Inventions I and I are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design and mode of operation. For example, the administration of panobinostat and further administration of valproic acid of group (I) relates to a combination whereas the administration of valproic acid alone of Group (II) relates to the administration of a single agent.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g. searching different classes and subclasses or electronic resources, or employing different search strategies or search queries).

Election of Species
This application contains claims directed to the following patentably distinct species:
For any one of Groups (I) and (II) elected, Applicants are required to elect the following:
(i) a single disclosed pathological condition specie from claim 22, 23, 24, 25, 32, 33, 34, 39, or 41.
(ii) a single disclosed HDAC inhibitor selected from the HDAC inhibitors from the HDAC inhibitor recited throughout the claims. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 22-41 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g. searching different classes and subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628